Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of  Group I, claims 1-23, in the reply filed on 10/25/2022 is acknowledged.  The traversal is on the grounds that Groups I and Ii conform with the requirement for unity of invention. This is not found persuasive because, with regard to the claim amendments, the groups lack unity of invention because even though the inventions of these groups require the technical features of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kriste et al. (WO 2014027100 A1; see rejection of claim 1 below).
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support has a guide member” of claim 22 must be shown or the feature(s) canceled from the claim(s). It appears that the cartridge only has either the support (Fig. 1) or the guide member (Fig. 7), but not both. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “pipet-ting” in the last line. It is suggested to recite “pipet-ting” as “pipetting”.  Appropriate correction is required.
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for connection to and for use in a pipetting system”, “…by means of which the piston can be moved in the guide tube when current is supplied…”, “…by means of which the guide tube…can be connected in a gastight manner…”, “adapted to be coupled to a power supply…”, “wherein the integrated motor cartridge can be introduced into and removed from…”, “designed to fix the position…”, “a contact surface for an O-ring…”, “for determining the position of the piston”, “adapted to be coupled to a control unit…”, “adapted to be read out by a control unit…”, “for temperature measurement”, “for alignment…”, for introducing a locking element” are interpreted as intended uses and capabilities of the claimed cartridge and are given patentable weight to the extent which effects the structure of the cartridge.
Note that functional limitations are emphasized in italics hereinafter. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 10, claim 10 recites the limitation "the current flow" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, claim 14 recites the limitation "the grid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, claim 17 recites the limitation "the complete travel way" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12, 14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kriste et al. (WO 2014027100 A1).
Regarding claim 1, Kriste teaches an integrated motor cartridge (Fig. 1, piston-cylinder system 16) for connection to and for use in a pipetting system, comprising: 
a housing (32);
a guide tube (18);
a piston (20) provided with a plurality of permanent magnets (22), the piston having a pressure tube facing side (side of piston 20 facing element 42) and a pressure tube distal side (side of piston 20 towards the top of element 18), wherein the piston is arranged in the guide tube (Fig. 1) and wherein the piston has at least one seal (see two seals at opposite ends of piston 20) with respect to the guide tube;
 and a coil assembly (30; paragraph [0026] and Fig. 1 shows a cylindrical magnet arrangement with a plurality of conductor coils) by means of which the piston can be moved in the guide tube when current is supplied to the coil assembly (abstract; paragraph [0026]), 
wherein the guide tube, the piston and the coil assembly are arranged in the housing (Fig. 1), wherein the integrated motor cartridge further comprises: 
a pressure tube connection (connection between piston-cylinder system 16 and coupling device 34) by means of which the guide tube, on the pressure tube facing side, can be connected in a gastight manner to a pressure tube of the pipetting system (Fig. 1 shows a gastight connection to element 38); and 
a power connection (28) which is coupled to the coil assembly (Fig. 1, interpreted as the connection from control unit 28 to electromagnets 26) and adapted to be coupled to a power supply arranged outside of the integrated motor cartridge (abstract teaches control unit 28 energizes the electromagnets, wherein the control unit 28 is outside of element 16), wherein the integrated motor cartridge can be introduced into and removed from the pipetting system as a unit (Fig. 1; abstract).
	Note that the functional recitations that describe the coil assembly, the pressure tube, and the power connection are interpreted as an intended use of the claimed cartridge and are given patentable weight to the extent which effects the structure of the claimed cartridge. The prior art structure is capable of performing the intended use.
Note that the pipetting system, the pressure tube, and the power supply are not positively recited structurally and thus are interpreted as functional limitations of the claimed cartridge. The functional limitations are given patentable weight to the extent which effects the structure of the claimed cartridge. The prior art structure is capable of performing the intended use.
Regarding claim 2, Kriste further teaches wherein the pressure tube connection (Fig. 1, interpreted as the connection between piston-cylinder system 16 and coupling device 34) is designed to capable of fixing the position of the integrated motor cartridge with respect to the pipetting system (Fig. 1 shows the connection between piston-cylinder system 16 and coupling device 34 being a fixed connection).
Note that the pipetting system is not positively recited structurally and thus is interpreted as functional limitations of the claimed cartridge. The functional limitations are given patentable weight to the extent which effects the structure of the claimed cartridge. The prior art structure is capable of performing the intended use.
Regarding claim 3, Kriste further teaches wherein the pressure tube connection has a receptacle for a motor facing side of the pressure tube (Fig. 1 shows a receptacle, interpreted as the hole present around space 42 and the end of element 18).
Note that the pressure tube is not positively recited structurally and thus is interpreted as functional limitations of the claimed cartridge. The functional limitations are given patentable weight to the extent which effects the structure of the claimed cartridge. The prior art structure is capable of performing the intended use.
Regarding claim 4, Kriste further teaches wherein the receptacle has a contact surface for an O-ring arranged around the pressure tube (Fig. 1 shows a contact surface, interpreted as the surface at the end of element 18 towards element 34).
Note that the O-ring and the pressure tube are not positively recited structurally and thus are interpreted as functional limitations of the claimed cartridge. The functional limitations are given patentable weight to the extent which effects the structure of the claimed cartridge. The prior art structure is capable of performing the intended use.
Regarding claim 12, Kriste further teaches wherein the coil assembly comprises a plurality of coils arranged in a circular manner around the guide tube (Fig. 1 and paragraph [0026] teach a cylindrical magnet arrangement 30 of a plurality of conductor coils 26 around the guide tube 18).
Regarding claim 14, Kriste further teaches wherein the size of the housing is adapted to the grid of the pipetting system, in particular to a standardized grid pattern (Fig. 1 shows a housing with a size).
Note that the standardized grid pattern and the pipetting system are not positively recited structurally and thus are interpreted as functional limitations of the claimed cartridge. The functional limitations are given patentable weight to the extent which effects the structure of the claimed cartridge. The prior art structure is capable of performing the intended use. Further note that, “standardized grid pattern” does not further define or limit the “size” since the broadest reasonable interpretation of “standardized grid pattern” is any sized pattern that is standardized.
Regarding claim 16, Kriste further teaches wherein the piston has a seal with respect to the guide tube on the pressure tube facing side (Fig. 1 shows seal at the lower end of piston 20, i.e. the element between element 20 and 42).
Regarding claim 17, Kriste further teaches wherein the complete travel way of the piston is within the housing (Fig. 1).
Regarding claim 19, Kriste further teaches the cartridge further comprising a temperature sensor arranged within the housing for temperature measurement within the integrated motor cartridge (paragraph [0023] teaches a temperature sensor for monitoring temperature is casted directly into the shielding component, i.e. housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kriste as applied to claim 1 above, and further in view of Pilkington et al. (US 20050250210 A1).
Regarding claim 5, Kriste fails to teach wherein the power connection is designed as a printed circuit.
Pilkington teaches an actuator assembly (abstract) comprising a piston (paragraph [0022]) and a coil comprising a cylindrical electromagnet (paragraph [0023]), wherein each electromagnet is mounted on a printed circuit board (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kriste to incorporate the teachings of Pilkington to provide wherein the power connection is designed as a printed circuit. Doing so would utilize known structures for circuitry, as taught by Pilkington, which would have a reasonable expectation of successfully providing power to the coil.
Regarding claim 6, while Kriste shows the power connection is within the housing (Fig. 1), Kriste in view of Pilkington fail to explicitly teach wherein the printed circuit is disposed within the housing along the guide tube and/or extends through the housing in a pressure tube distal end portion of the integrated motor cartridge.
Pilkington teaches an actuator assembly (abstract) comprising a piston (paragraph [0022]) and a coil comprising a cylindrical electromagnet (paragraph [0023]), wherein each electromagnet is mounted on a printed circuit board (paragraph [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kriste in view of Pilkington to further incorporate the teachings of Pilkington to provide wherein the printed circuit is disposed within the housing along the guide tube and/or extends through the housing in a pressure tube distal end portion of the integrated motor cartridge. Doing so would utilize known structures for power connections, which would have a reasonable expectation of successfully connecting each of the magnets of the coil.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kriste as applied to claim 1 above, and further in view of Sinz (US 20160069715 A1).
Regarding claim 7, while Kriste teaches the cartridge comprises a proximity sensor to detect the presence or absence of the piston at a predetermined position (paragraph [0023]), Kriste fails to teach the cartridge further comprising: a plurality of magnetic field sensors arranged within the housing along the guide tube for determining the position of the piston.
Sinz teaches a plurality of magnetic sensors distributed over plane (paragraph [0016]) wherein the magnetic sensors can be used as position sensors to identify the respective positions of sample containers (paragraph [0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kriste to incorporate the teachings of Sinz to provide the cartridge further comprising: a plurality of magnetic field sensors arranged within the housing along the guide tube for determining the position of the piston. Doing so would utilize known structures of multiple magnetic field sensors as position sensors, as taught by Sinz, which would improve determining of positions of the piston, e.g. when the piston is at the top or at the bottom of the tube (Kriste, Fig. 1).
Regarding claim 8, while Kriste teaches signal and energy transmission lines casted into the housing (paragraph [0023]) and that the control device can control the electromagnets (paragraph [0046]), Kriste in view of Sinz fail to teach the cartridge further comprising: a sensor data connection coupled to the plurality of magnetic field sensors and adapted to be coupled to a control unit of the pipetting system arranged outside of the integrated motor cartridge.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kriste in view of Sinz to provide the cartridge further comprising: a sensor data connection coupled to the plurality of magnetic field sensors and adapted to be coupled to a control unit of the pipetting system arranged outside of the integrated motor cartridge. Doing so would utilize known structures for connecting the magnetic field sensors, which would have a reasonable expectation of successfully improving control and receive information related to the position of the piston.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kriste in view of Sinz as applied to claim 7 above, and further in view of Kenney (US 5090255 A).
Regarding claim 9, modified Kriste fails to teach the cartridge further comprising a memory element, the memory element preferably containing calibration data, the calibration data describing a correlation between measured values of the magnetic field sensors and the position of the piston.
Kenney teaches a method of automatically filling and dispensing a fluid with a pipette tube (abstract). Kenney teaches a controller comprising a memory to record position of a piston (abstract) and recording a desired fill volume in the memory (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kriste to incorporate the teachings of Kenny to provide the cartridge further comprising a memory element, the memory element. Doing so would utilize known devices in the art, controllers with a memory, to improve control and automation. 
Note that the limitations of “preferably” are interpreted as not required by the claimed invention.
Regarding claim 10, note that the limitations of “preferably” are interpreted as not required by the claimed invention. Thus, the limitations of “wherein the calibration data further include a description of the influence of the current flow of the coil assembly on the measured values of the magnetic field sensors” are not required by claim. Modified Kriste teaches all of the limitations of claim 10, i.e. a memory capable of containing the claimed data. 
Regarding claim 11, note that the limitations of “preferably” are interpreted as not required by the claimed invention. Thus, the limitations of “the calibration data are adapted to be read out by a control unit of the pipetting system” are not required by claim. Modified Kriste teaches all of the limitations of claim 11, i.e. a memory capable of containing the claimed data that is capable of being read by a control unit.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kriste as applied to claim 1 above, and further in view of Lai et al. (US 20040166502 A1). 
Regarding claim 13, while Kriste teaches wherein the housing is made of steel and nickel (paragraph [0024]), Kriste fails to teach the housing is made of a magnetically soft material, in particular of a magnetically soft nickel-iron alloy.
Lai teaches a microelectromagnetic dispenser (abstract). Lai teaches examples of high permeability magnetic shielding materials are nickel-iron alloys (paragraph [0059]), wherein those who are skilled in magnetic shielding can readily choose appropriate high-permeability materials (paragraph [0059]).
Since Lai teaches materials for magnetic shielding, wherein Kriste teaches the housing is a magnetic shield (abstract), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kriste to incorporate the teachings of Lai to provide the housing is made of a magnetically soft material, in particular of a magnetically soft nickel-iron alloy. Doing so would utilize known materials as taught by Lai, which would have a reasonable expectation of providing magnetic shielding.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kriste as applied to claim 1 above, and further in view of Ingenhoven et al. (US 20020131903 A1).
Regarding claim 15, Kriste fails to teach wherein the housing has a substantially rectangular cross section and/or wherein the housing, in cross section, has an area between 50 mm2 and 200 mm2, in particular between 100 mm2 and 150 mm2, still more in particular between 130 mm2 and 140 mm2.
Ingenhoven teaches a device for aspirating and dispensing liquid samples having a piston (abstract). Ingenhoven teaches a housing (Figs. 1-3) has a substantially rectangular cross section (Figs. 1-3; paragraph [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kriste to incorporate the teachings of Ingenhoven to provide wherein the housing has a substantially rectangular cross section. Doing so would have been an obvious matter of choice, i.e. having a rectangular shape, which a person of ordinary skill in the art would have found obvious (see In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kriste as applied to claim 1 above, and further in view of Inoue (JP2012167968A). 
Regarding claim 18, Kriste fails to teach wherein a stopper for the piston or an air filter or an integrated stopper/air filter unit is provided on the pressure tube distal side of the guide tube.
Inoue teaches a cylinder unit for sucking and discharging a liquid (paragraph [0001]; Fig. 1) comprising a piston comprising magnets (32) and a coil (311). Inoue teaches the cylinder unit comprises a stopper (Fig. 1, element 314) for the piston (12) is provided on a pressure tube distal side of a guide tube (Fig. 1 shows element 314 is on the top side of the tube 31; paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kriste to incorporate the teachings of Inoue to provide wherein a stopper for the piston is provided on the pressure tube distal side of the guide tube. Doing so would utilize known structures in the art, as taught by Inoue, which would have a reasonable expectation of successfully ensuring the piston remains within the guide tube.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kriste as applied to claim 1 above, and further in view of Karthick et al. (CN 101839486 A). 
Regarding claim  20, Kriste further teaches the cartridge further comprising a cooling duct arranged within the housing along the guide tube (paragraph [0016] teaches the shielding component 32 comprises at least one opening extending along the cylinder axis). While Kriste teaches at least one opening to allow cool air to cool the magnet arrangement (paragraph [0016]), Kriste fails to explicitly teach the cooling duct having a first opening through the housing on the pressure tube facing side of the housing and a second opening through the housing on the pressure tube distal side of the housing.
Karthick teaches a cooling duct (Fig. 2, element 12) comprising a plurality of cooling holes (34). 
Since Karthick teaches cooling ducts with cooling holes, similar to Kriste, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kriste to incorporate the teachings of Karthick to provide the cooling duct having a first opening through the housing on the pressure tube facing side of the housing and a second opening through the housing on the pressure tube distal side of the housing. Doing so would have utilized known structures for cooling ducts, i.e. a plurality of holes, which would have a reasonable expectation of improving cooling of the magnet arrangement.
 Furthermore, it would have been obvious to one of ordinary skill in the art to have modified Kriste in view of Karthick to provide the cooling duct having a first opening through the housing on the pressure tube facing side of the housing and a second opening through the housing on the pressure tube distal side of the housing  through routine experimentation (MPEP 2144.05 (II)) to optimize the cooling capability of the cooling ducts. The particular placement of the first and second openings would be an obvious matter of design choice (see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kriste as applied to claim 1 above, and further in view of Yiu (US 20030190264 A1).
Regarding claim 21, while Kriste teaches that the shielding component is fixed to a device frame (paragraph [0025]) and that the apparatus can be designed to operate a plurality of pipetting channels separately from one another (paragraph [0026]), Kriste fails to teach the cartridge further comprising a support on the pressure tube distal side of the housing, with which the integrated motor cartridge can be fixed with respect to the pipetting system.
Yiu teaches a pipetting system (Figs. 15-16) wherein each pipette (Fig. 15, element 130) comprises a support (324) on the pressure tube distal side of the pipette, with which the pipette can be fixed with respect to the pipetting system (Figs. 15-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kriste to incorporate the teachings of Yiu to provide the cartridge further comprising a support on the pressure tube distal side of the housing, with which the integrated motor cartridge can be fixed with respect to the pipetting system. Doing so would utilize known structures of supports, as taught by Yiu, which would have a reasonable expectation of successfully allowing for attachment of the integrated motor cartridge to a device frame, e.g. a pipetting system.
Note that the pipetting system is not positively recited structurally and thus is interpreted as functional limitations of the claimed cartridge. The functional limitations are given patentable weight to the extent which effects the structure of the claimed cartridge. The prior art structure is capable of performing the intended use. 
Regarding claim 22, modified Kriste further teaches wherein the support has a contact surface adapted to be engaged with a complementary contact surface of the pipetting system for alignment of the integrated motor cartridge (see above claim 21; Yiu, Figs. 15-16) and/or wherein the support has a guide member adapted to be introduced in a recess of the pipetting system for alignment of the integrated motor cartridge.
Note that the pipetting system is not positively recited structurally and thus is interpreted as functional limitations of the claimed cartridge. The functional limitations are given patentable weight to the extent which effects the structure of the claimed cartridge. The prior art structure is capable of performing the intended use. 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 23, the closest prior art of Kriste et al. (WO 2014027100 A1) fails to teach wherein the support has a receptacle, in particular a hole or threaded hole, for introducing a locking element provided on the pipetting system, in particular a locking pin or a locking screw.
	None of the prior art teaches or fairly suggests, alone or in combination, wherein the support has a receptacle, in particular a hole or threaded hole. Thus, claim 23 is deemed allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        /SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797